Per curiam.
The appellant was convicted of two murders upon which death sentences were imposed. Her conviction and sentences were affirmed on appeal. Smith v. State, 236 Ga. 12 (222 SE2d 308) (1976).
Appellant seeks to raise the "Private Slovik Syndrome.” See Ross v. State, 238 Ga. 445 (233 SE2d 381).
As a petition for declaratory judgment, the appellant’s suit is not maintainable for the reasons stated in Ross v. State, supra. As a motion for a second sentencing hearing filed in the criminal case which has heretofore been before this court on appeal, the trial court’s order denying the motion is not a judgment or order within the meaning of Code Ann. § 6-701 which is appealable at this late date. Code Ann. § 6-803.

Judgment affirmed.


Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.